*608ORDER
CHARLES SCHWARTZ, Jr., District Judge.
Notwithstanding factual distinctions between Louisiana’s and Mississippi’s public higher education systems, see, e.g., United States v. Louisiana, 692 F.Supp. 642, 656 n. 69 (E.D.La.1988), and respectfully disagreeing with the majority’s conclusion in Ayers v. Allain, 914 F.2d 676 (5th Cir.1990) (en banc), this Court nonetheless finds that Ayers is both binding and controlling in this cause and that, under Ayers, there are no disputed material facts left for this Court to resolve.1 Accordingly, the Court VACATES its Order of August 2, 1988,2 692 F.Supp. 642, DENIES summary judgment in favor of the United States, GRANTS summary judgment in favor of all defendants, and DIRECTS the Clerk to enter herewith final judgment in accordance with this Order.3 Each party shall bear its own costs and attorney’s fees.
Had this Court a clean, or at least pre-Ayers (en banc), slate, the Court would not vacate its Order herein of August 2, 1988 and would enter a remedial order in the form of “Revised Exhibit A” attached to the Order and Reasons issued this date. Thus, if the judgment entered herewith is reversed on appeal, that proposed remedial order should be considered the Order of this Court without the necessity of a remand.

. This conclusion is based on the Court s familiarity with every aspect of this litigation including the affidavits, testimony, and depositions taken in connection with all proceedings herein including such in motions for summary judgment, proceedings and testimony before the Special Master, all representations made at all hearings, and all of the parties’ submissions to the Court.


. This Court construes the Fifth Circuit’s remand order to permit this vacation, whether as reconsideration of an interlocutory order or as appropriate relief under F.R.Civ.P. 60(b)(6) to a final order. Cf. Lairsey v. Advance Abrasives Co., 542 F.2d 928, 932 & n. 3 (5th Cir.1976).


.As this Court reads the Ayers opinion: absent a discriminatory intent, different mission designations may limit the program and scope of various universities. Thus, a State is not required to fund all educational institutions at the same level or to fund any particular one at any particular level. Therefore, there is no basis whatsoever for this Court to retain any further jurisdiction of this case.